DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2, 4-6, 8-9 and 11-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Taylor U.S. Patent Number 6,216,545. 
	Regarding claims 1, 16, Taylor disclose a piezoresistive foot pressure with features of the claimed invention including an apparatus, a substrate (such as element 42), and a plurality of sensing units (see, for example, figure 20A) on the substrate, each sensing unit comprising: a mechanical transducer as a shear sensor (related to  array 89, figure 18b), and a plurality of normal force sensors (see, for example, figure 6, normal force sensors, elements 30), between the sensing surface and the substrate.  
	Regarding claim 2, the mechanical transducer is a rectangular prism (see figure 17).  
	Regarding claims 4, 17, the mechanical transducer comprises a plurality of rigid inclusions dispersed in a flexible matrix (the piezoresistive pads 83 include resiliently 
	Regarding claims 5, 18, each normal force sensor comprises a piezoelectric film (element 33), a first electrode, and a second electrode (conductive strips 31 and 32). 
 	Regarding claim 6, the two electrodes are on opposite sides of the pressure sensitive film (see figures 2 and 3).  
	Regarding claims 8-9, the piezoresistive film has conductive carbon black grains dispersed in a polymer mesh sheet 34 (see col. 8, line 47-56). 
	Regarding claim 11, apparently the pressure sensitive film has a thickness in the range of about 0.1 mm to about 1.5 mm (see col. 8, lines 46-56).  
	Regarding claim 12, the electrodes comprise aluminum or copper (col. 9, lines 25-32).  
	Regarding claim 13, the electrodes have thicknesses in the range about 0.05-0.1 mm; (see col. 11, lines 14-62).  
	Regarding claim 14, each normal force sensor further comprises a second pressure sensitive film (see, col. 8, lines 46-56, col.12, lines 33-44, col 20, lines 13, 20, and 56). 
	Regard in claim 15, the piezoresistive pad (element 83), includes a resiliently deformable conductive substance 87 (rigid vertical core) that will be centered in the mesh 86, (see figures 16, 18A, and col. 16, line 47 to col. 17, line 7).
	Regarding claim 19, each normal force sensor has a dynamic range of 104 Pa to 106 Pa (each of the normal force sensors has a range of 0-30 psi (0 to 2x105 Pa), see figures 2, 21, and col. 9, lines 13-24).
.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Taylor in view of US 5,209,126 A to Grahn, et al,
	Regarding claim 3, Taylor disclose a piezoresistive foot pressure with features of the claim 2 as mentioned above. Taylor, however, fails to disclose that the plurality of normal force sensors consists of four normal force sensors. Schrock discloses a footwear having a sensor system, teaching or suggesting features of the claimed invention including the provision of  the  plurality of normal force sensors that consists of four normal force sensors (four sensors 1416 for measuring normal forces; figures 29-32; paragraphs [0064, 0105-0106]). It would have been obvious, therefore, for a skill artisan, before the effective filing date of the invention to modify Taylor to include plurality of normal force sensors consists of four normal force sensors as taught by Schrock, in order to gain more area coverage in a shoe, and allowing a greatest 
	Regarding claim 7, Taylor fails to disclose that the two electrodes are on the same side of the pressure sensitive film. Grahn shows the two electrodes are on the same side of the pressure sensitive film (see figures 4, 11, col. 7, line 41 to col. 8, line 21). It would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify Taylor to include the electrodes on the same side of the pressure sensitive film as disclosed by Grahn, in order to gain the advantage of having multiple electrodes per sensor allowing multiple measurements to be made per single piezoelectric layer (see Grahn; figures 4, 11; column 7, line 41 to column 8, line 21).  This improves multiple measurements without forming multiple separate sensors.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Taylor in view of 
Tao X et al., US 2011/0203390.
	Regarding claim 10, Taylor fails to disclose that the conductive particles comprise metallic particles. Tao discloses a soft pressure sensing device with conductive particles comprise metallic particles (conductive element 103 includes metallic particles; see figure 1; paragraphs 0023-0024).  Since both art are directed to pressure sensors, it would have been obvious for a skill artisan, before the effective filing date of the invention to modify Taylor to include the conductive particles comprise metallic particles as disclosed by Tao, since it is known that conductive particles with metal materials are common materials and are highly efficient conductors.

The prior art, as shown in the List of the References (PTO-892 form), are made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Max H. Noori whose telephone number is (571) 272-2185 and whose E-mail is Max.Noori@USPTO.GOV.  The examiner can normally be reached on Tuesday-Friday from 8:00 AM to 6:00 P.M.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on (571) 272-2388.

Any inquiry of a general nature or relating to the status of this application should be directed to the Group receptionist whose telephone number is (571) 272-2800.  The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306. The central fax number is (571) 273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/MAX H NOORI/Primary Examiner, Art Unit 2855                                                                                                                                                                                                        Wednesday, August 04, 2021